Citation Nr: 0628373	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative disc disease with 
spondylosis, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from September 1976 to June 1982.  
The veteran thereafter had unverified reserve component 
service, and service from November 1990 to April 1991, 
although there is no official record associated with the file 
which verifies whether that service was active duty or active 
duty for training.  

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for residuals of a back injury and 
denied the reopened claim.  By a decision issued in February 
2001, the Board granted the request to reopen the claim.  On 
Remand, by a rating decision issued in December 2002, the 
veteran was awarded service connection for degenerative disc 
disease with spondylosis, lumbosacral spine, and an initial 
10 percent evaluation was assigned.  The veteran timely 
disagreed with the initial evaluation in July 2003.  After 
the RO issued a statement of the case (SOC) in December 2004, 
the veteran submitted a timely substantive appeal in January 
2005.  

By a rating decision issued in August 2004, claims of 
entitlement to service connection for hepatitis C and for a 
neck injury were denied.  The veteran did not disagree with 
or appeal those determinations, and no claim regarding those 
issues is before the Board on appeal.


FINDING OF FACT

The veteran's current manifestations of service-connected 
degenerative disc disease with spondylosis, lumbosacral 
spine, include complaints of chronic pain radiating into the 
legs, objective evidence of lumbar pain on palpation, 
episodic spasm of the lumbar muscles, a burning sensation in 
the distribution of the S1 dermatome, disc herniations, 
flexion to 60 or 70 degrees, with complaints of pain at 50 
degrees, and range of motion of the lumbosacral spine of 190 
degrees, with complaints of pain after 120 degrees.  


CONCLUSION OF LAW

The criteria for an initial evaluation increased to 20 
percent, but no higher, for service-connected degenerative 
disc disease with spondylosis, lumbosacral spine, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 
5242, 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
lumbar disability.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran's request to reopen a claim for service 
connection for a back disorder was received in 1999, prior to 
enactment of the VCAA.  The Board's February 2001 decision 
advised the veteran of the enactment of the VCAA.  
Thereafter, the claim for service connection was granted, and 
the rating decision issued in December 2002 advised the 
veteran of the criteria for evaluation of degenerative disc 
disease.  

The SOC issued in December 2004 advised the veteran of the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
the VCAA.  The December 2004 SOC also advised the veteran of 
the complete text of each diagnostic code potentially 
applicable to the veteran's claim, including the criteria as 
in effect in 1999, as revised in 2002, and as revised in 
2003.  The Board finds that the December 2004 notice advised 
the veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated in January 2005, after 
the veteran submitted additional evidence and his substantive 
appeal, and a supplemental statement of the case was issued 
in January 2005, so the notice provided in December 2004 
meets the requirements set forth in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran was afforded VA examinations, and extensive VA 
clinical records were obtained.  Both the duty to assist the 
veteran and the duty to notify the veteran have been met.  
The Board finds that, if there is any defect in the notice or 
timing of the notice to the veteran of the provisions of the 
VCAA, that defect has not resulted in any prejudice to the 
veteran, who has, at this point, had several years to present 
evidence as to the severity of his service-connected lumbar 
disability.  Mayfield, supra.  

The VCAA notice referred to above does not specifically 
address the rating and effective date that may be assigned 
following a grant of service connection.  However, the appeal 
at issue constitutes the veteran's disagreement with the 
assigned initial rating.  Since the decision below is at 
least partially favorable to the veteran, it would be adverse 
to the veteran's interests to Remand the claim at this time 
for further notice rather than granting the increase in the 
assigned initial evaluation, since the veteran will have an 
opportunity to contest the effective date when the decision 
below is implemented by the agency of original jurisdiction.

Law and regulations, increased initial evaluation, right knee 
disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 10 percent is warranted for the 
veteran's service-connected lumbar spine disability at any 
time beginning from April 1999, the effective date of the 
grant of service connection for this disability.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (as in effect from September 23, 2002).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 
(1999).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe. 38 C.F.R. 
Part 4, § 4.71a, DC 5292 (1999).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total 


duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, DC 5293 (effective 
September 23, 2002).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The criteria for a 40 
percent rating are forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  DC 5243.

In evaluating musculoskeletal disability, the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).

DC 5293, the criteria used to evaluate intervertebral disc 
syndrome, is based upon loss of range of motion, and 
therefore 38 C.F.R. §§ 4.40 and 4.45 are applicable in 
determining the extent of a veteran's disability due to 
intervertebral disc syndrome.  


VAOPGCPREC 36-97.  Because DC 5293 involves limitation of 
range of motion, a veteran may not be rated under DC 5293 for 
intervertebral disc syndrome based upon limitation of motion, 
and also be separately evaluated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  See VAOPGCPREC 36-97.

Facts and analysis

In an April 1999 statement, a VA physician reported that he 
had been treating the veteran for low back pain since 1995, 
and that the veteran's pain was exacerbated each time he 
returned to work.  In August 1999, the veteran, who was a 
domiciliary resident, underwent a course of physical therapy.  
He complained of chronic low back pain radiating to the 
posterior right thigh.  The physician noted that a disc bulge 
at L5-S1 with lateral canal stenosis was disclosed on 
magnetic resonance imaging (MRI) performed in March 1999.  
There was spasm of the lumbar muscles.  Flexion was to 60 to 
70 degrees, extension to 20 to 30 degrees.  Paraspinal muscle 
strength was 4/5.  In September 1999, the veteran stated that 
his pain had decreased from 7 or 8 on a 1 to 10 scale to 6 or 
7.  

In November 1999, it was noted that the veteran had been 
treated in physical therapy 47 times and had missed two 
scheduled appointments.  In January 2000, it was noted that 
the veteran had attended 63 physical therapy treatment 
sessions.  Given that the veteran had complaints of 
exacerbation of pain when he attempted to work, and given 
that the veteran had 63 physical therapy sessions from April 
1999, when he submitted the claim for an increased 
evaluation, through January 2000, the evidence supports a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks under DC 5293, as in effect when the 
veteran submitted the claim in 1999.

However, it is clear that the evidence in 1999 and early 2000 
does not support an evaluation in excess of 20 percent.  The 
veteran's limitation of lumbar flexion to 60 degrees is 
moderate, but does not meet the criteria for severe 
limitation of motion so as to warrant a 40 percent evaluation 
under DC 5292.  No neurological abnormality 


was found by any provider, despite the evidence of a disk 
bulge, so the evidence is unfavorable to and not consistent 
with a 40 percent evaluation under DC 5293, since a 40 
percent evaluation under that diagnostic code requires 
evidence of severe intervertebral disc symptoms.  In the 
absence of neurological abnormality, that criterion is not 
met. 

The claims file is devoid of clinical evidence following the 
veteran's discharge from the domiciliary in early 2000 until 
October 2002, when VA examination was conducted.  This lack 
of clinical evidence is unfavorable to a finding that the 
veteran's lumbar disability increased in severity during this 
period, as he apparently did not receive medical treatment 
during this time period.  

On VA examination conducted in October 2002, no spinal muscle 
spasm was present.  Deep tendon reflexes were symmetrical.  
Strength was symmetrical.  The veteran was able to flex the 
lumbosacral spine forward to 50 degrees without pain and to 
60 degrees with pain.  Extension was to 10 degrees, then the 
veteran stopped, complaining of pain.  The veteran complained 
of pain on left lateral bending to 15 degrees, but was able 
to continue motion to 25 degrees with increased pain.  Right 
lateral bending was to 10 degrees with pain, but the veteran 
was able to continue the motion to 20 degrees with increased 
pain.  

The veteran's complaint of pain beginning at 50 degrees of 
forward flexion, and limitation to 10 degrees of extension, 
and complaints of pain with lateral bending, are consistent 
with moderate limitation of motion, under DC 5292, so as to 
warrant a 20 percent evaluation for the lumbar disability at 
issue.  Similarly, the veteran's forward flexion to 60 
degrees, but no more, warrants a 20 percent evaluation under 
DC 5293, as revised effective in September 2002.  However, 
the evidence is unfavorable to an evaluation in excess of 20 
percent under the revised criteria, since a 40 percent 
evaluation requires limitation of forward flexion to 30 
degrees, or a combined range of motion of less than 120 
degrees, or severe neurological symptoms, or incapacitating 
episodes requiring a physician's care and bed rest.  The 
evidence is against a finding that the veteran met or 
approximated any criterion for a 40 percent evaluation under 
applicable diagnostic codes, under either the criteria in 
effect when the veteran submitted his claim or under a 
revised diagnostic code.  

In January 2004, the veteran complained of a burning 
sensation at the back of the legs.  The provider noted that 
the affected area was consistent with the S1 dermatome 
distribution.  The veteran reported that his left leg became 
numb with prolonged sitting or standing.  Moderate paraspinal 
muscle spasm was present.  There was lumbar tenderness at L5.  
Reflexes in the lower extremities were 1+ bilaterally.  The 
veteran's gait was normal.  Muscle strength of the back was 
4/5.  Strength in the lower extremities was 5/5.  

This examination does not address all the criteria for an 
evaluation under either the old criteria, as in effect when 
the veteran submitted his claim, or under the new criteria, 
as revised in 2002 and 2003.  This examination report, since 
it reflects some neurological symptoms, but of a mild degree, 
is most consistent with a 10 percent evaluation for the 
disability at issue.  However, as this evaluation report does 
not address all criteria applicable for rating the veteran, 
this evaluation report does not warrant a finding that the 
veteran's back disability improved during this period.

In February 2004 through March 2004, the veteran had eight 
sessions of physical therapy.  The veteran reported only 
short-term relief following treatments.  This evidence is 
consistent with moderate symptoms of intervertebral disc 
disease, so as to warrant a 20 percent evaluation under DC 
5293, as in effect when the veteran submitted his claim.

In November 2004, the veteran reported increased back pain 
since an incident at work in March 2004.  He reported that 
pain now radiated down the legs anteriorly as well as 
posteriorly.  The physician noted that MRI examination 
conducted in October 2004 disclosed that an L5-S1 disc bulge 
was impinging on the thecal sac.  The veteran was advised not 
to lift, carry, push, or pull any weight in excess of 20 
pounds.  It was noted that this meant that it was not safe 
for the veteran to return to his work as a certified nursing 
assistant; he was medically released for sedentary work (a 
desk job) only.  

This evidence remains consistent with a 20 percent 
evaluation, since the Board considers restriction of the 
veteran's industrial capabilities as inconsistent with a 10 
percent evaluation for mild symptoms.  However, the 
additional evidence does not meet any criterion for a 40 
percent evaluation.  In particular, the evidence does not 
reflect that the veteran required bed rest or had a period of 
incapacitation, but, rather, only shows that he could not 
perform heavy manual labor.  There was no evidence of sciatic 
neuropathy, other than pain radiating into the legs, and no 
evidence of additional limitation of motion beyond the 
limitation consistent with a 20 percent evaluation.

On VA examination conducted in December 2004, the veteran was 
able to walk without assistive devices, but reported that he 
was able to walk only about two blocks.  He reported that he 
felt unsteady, but did not report that he had ever fallen.  
He reported flare-ups with driving, sitting, or standing.  
The pain would resolve with rest, with resolution requiring 
rest varying from a couple of hours to a couple of days.  Bed 
rest had not been required in the past year.  The veteran was 
able to flex forward to 70 degrees, but complained of pain 
from 50 to 70 degrees.  Extension was to 20 degrees, with 
pain from 10 degrees to 20 degrees.  Left lateral flexion was 
to 30 degrees, with pain from 20 degrees to 30 degrees.  
Right lateral flexion was to 30 degrees, with pain from 20 
degrees to 30 degrees.  Left lateral rotation was to 20 
degrees, with pain from 10 degrees to 20 degrees. Right 
lateral rotation was to 20 degrees, with pain from 10 degrees 
to 20 degrees.  The examiner found no neurologic abnormality.  
In particular, patellar and ankle jerk reflexes were normal, 
strength was normal, and sensation was normal to light touch 
and pinprick.  The examiner noted that the veteran's physical 
examination disclosed no evidence of neurological compromise, 
although MRI findings showed disc herniations.

The finding that the veteran did not have neurological 
compromise establishes that he does not meet the criteria for 
a 40 percent evaluation or a higher evaluation under DC 5293 
as in effect prior to September 2002.  

The fact that the veteran did not require bed rest in the 
year prior to the examination establishes that there were no 
incapacitating episodes as defined under DC 5243 as revised 
from September 2002, nor does this evidence meet the criteria 
for an evaluation in excess of 20 percent under DC 5293 
(1999).  

The veteran's thoracolumbar forward flexion to 70 degrees 
exceeds the limitation to 60 degrees required for a 20 
percent evaluation.  DC 5242 (2005).  However, as the veteran 
has consistently complained of pain with forward flexion 
beginning at 50 degrees since October 2002, the Board finds 
that the veteran's limitation of forward flexion approximates 
the criterion for a 20 percent evaluation.  That limitation 
does not meet or approximate the criteria for an evaluation 
in excess of 20 percent.  

The veteran's limitation of combined thoracolumbar motion to 
190 degrees meets the criterion for a 10 percent evaluation, 
but not the criteria for a 20 percent evaluation.  DCs 5235-
5243.  However, the veteran's combined range of thoracolumbar 
motion without complaints of pain is 120 degrees, which, with 
consideration of 38 C.F.R. § 4.45, approximates the criteria 
for a 20 percent evaluation under the current provisions of 
DC 5243.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine; DeLuca, supra.  This 
evidence establishes that the veteran does not meet or 
approximate the criteria for an evaluation in excess of 20 
percent.  Since the veteran is evaluated under DC 5243, and 
that diagnostic code encompasses evaluation of limitation of 
motion, the veteran is not entitled to a separate evaluation 
under a diagnostic code such as DC 5292, now 5242, based 
solely on limitation of motion.  VAOPGCPREC 36-97.

The veteran does not meet or approximate any criterion for a 
40 percent or higher evaluation, including with consideration 
of pain, weakness, and limitation on flare-ups, under either 
the criteria applicable when he submitted his claim in 1999 
or under any criterion as revised during the pendency of this 
appeal.  The evidence is not in equipoise, so the provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 20 percent.  An increased initial evaluation from 10 
percent to 20 percent, but no higher initial evaluation, is 
warranted.




ORDER

An increased initial evaluation from 10 percent to 20 percent 
is granted for degenerative disc disease with spondylosis, 
lumbosacral spine, subject to law and regulations governing 
the effective date of an award of monetary compensation; the 
appeal is granted to this extent only.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


